JONES, Justice:
In this case, appellee sued appellants in the Circuit Court of Montgomery County on a building contract for the amount due him and for the establishment of a mechanic’s and materialman’s lien on certain real estate. After hearing the evidence, the jury rendered a verdict in favor of appellee and judgment was entered, establishing amount due, lien therefor, and providing for enforcement of lien. The appellants appeal. We affirm.
The only question of any significance here is as to the amount of the debt. The jury listened to the opposing views of the parties and determined the amount from the evidence. We find no reversible error, and the case is affirmed and remanded for such proceedings as are necessary for enforcement of lien.
Affirmed and remanded.
ETHRIDGE, C. J., and RODGERS, BRADY and INZER, JJ., concur.